Name: Commission Regulation (EEC) No 2571/89 of 24 August 1989 fixing the regulatory amounts applicable in 1989/90 to imports of certain wine-sector products from Spain into the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 249/32 Official Journal of the European Communities 25. 8 . 89 COMMISSION REGULATION (EEC) No 2571/89 of 24 August 1989 fixing the regulatory amounts applicable in 1989/90 to imports of certain wine-sector products from Spain into the Community as constituted at 31 December 1985 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 123 (2) thereof, Having regard to Council Regulation (EEC) No 480/86 of 25 February 1986 laying down general rules of application of the regulatory amounts applicable to trade in certain wine sector products between the Community as constituted on 31 December 1985 and Spain ('), and in particular Article 11 thereof, Whereas, in the light of the rules laid down in Regulation (EEC) No 480/86, the regulatory amounts should be fixed by reference to the prices recorded on the Spanish market and on the market of the Community as constituted at 31 December 1985 ; Whereas Article 123 (2) (a) of the Act of Accession stipulates that a regulatory amount is to be levied on table wine ; whereas, for the purposes of applying that common measure, the table wines considered to be in a close economic relationship with each type of table wine should be determined ; Whereas the conditions laid down in Article 123 (2) (b) of the Act of Accession are not met ; whereas the fixing of regulatory amounts applicable to wine-sector products other than table wine is therefore not warranted ; Whereas it should be made clear that the codes used for the regulatory amounts are those of the combined nomenclature as defined in Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2), as last amended by Regulation (EEC) No 1672/89 (3) ; whereas the additional codes are defined in the tables in the Appendix to the Annex hereto and whereas the table numbers relate to the chapter indicated in the first two figures of the combined nomenclature codes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 For the 1989/90 wine year, the regulatory amounts provided for in Article 2 of Regulation (EEC) No 480/86 are fixed in the Annex hereto for the products indicated therein. Article 2 For the purposes of this Regulation, the following shall be considered to be in a close economic relationship with table wine of type :  A I : white table wines which are not of type A I, A II or A III,  R I : red table wines with an actual alcbholic strength of less than 12,5 % vol which are not of type R I or R HI,  R II : red table wines with an actual alcoholic strength of not less than 12,5 % vol which are not of type R II or R III . The regulatory amounts applicable thereto shall be those laid down for the particular type of table wine with which they are in a close economic relationship. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 54, 1 . 3 . 1986, p. 2. (2) OJ No L 256, 7. 9. 1987, p. 1 . O OJ No L 169, 19. 6. 1989, p. 1 . 25 . 8 . 89 Official Journal of the European Communities No L 249/33 ANNEX . CN code Table Additional code Notes Regulatory amounts 2204 21 25 22-5 7431 (') 0,23 I Il 7432 (') 0,23 7433 C) 0,23 7434 (') 0,23 2204 21 35 22-8 7449 0 0,23 Il 7450 0 0,23 II 7451 0 0,23 2204 29 25 22-1 1 7478 0 13,36 Il 7479 (2) 13,36 7480 (2) 15,26 7481 0 15,26 7482 (') 0,61 I 7483 (') 0,61 2204 29 29 22-12 7487 0 10,00 \ 7488 (2) 10,00 l 7489 ­ (') 0,14 \ 7490 (') 0,14 2204 29 35 22-14 7498 (2) 13,36 \ 7499 (2) 15,26 7514 C) 0,61 l 7518 0 0,61 2204 29 39 22-15 7524 (2) 10,00 \ 7525 0) 0,14 ' 7526 (') 0,14 (') ECU per % vol per hectolitre. (J) ECU per hectolitre of product. No L 249/34 Official Journal of the European Communities 25. 8 . 89 Appendix ADDITIONAL CODES CHAPTER 20 TABLE 20-7 CN code Description Additional code 2009 60 11 2009 60 19  Concentrated grape must and concentrated grape juice, as specified in points 6 and 9 respectively of Annex I to Regulation (EEC) No 822/87 : l 2009 60 51 White ... 7391 2009 60 71 Other 7392  Rectified concentrated grape must, as specified in point 7 under b) of Annex I to Regulation (EEC) No 822/87 : White 7393   Other 7394  Other : White 7395 Other ; 7396 TABLE 20-8 CN code Description Additionalcode 2009 60 59  Grape juice (including grape must) : I 2009 60 79 White 7397 2009 60 90   Other 7398  Other : I White 7399   Other 7414 CHAPTER 22 TABLE 22-4 CN code Description Additionalcode 2204 21 21 2204 21 23  Qualifying as 'Denominaci6n de origen' or 'Denominaci6n de origen calificada' wine in accordance with Regulation (EEC) No 823/87 :   Of an actual alcoholic strength :    Of 9 % vol or more but not exceeding 13 % vol 7428  Other 7429  Other . 7430 TABLE 22-5 CN code Description Additionalcode 2204 21 25  Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 : I   Of the type A II and A III as defined in Annex III to Regulation (EEC) No 822/87 : I    Of an actual alcoholic strength : II     Of 9 % vol or more but not exceeding 13 vo vol 7431     Other » 7432   Retsina ... » 7433   Other ». 7434  Wine from third countries : II   Presented in the document V I or V A under the name Riesling or Sylvaner 7587   Other ... ... 7588  Other : II   New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87 7435   Other 7437 25. 8 . 89 Official Journal of the European Communities No L 249/35 TABLE 22-6 CN code Description Additional code 2204 21 29  Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 :   Of the type R III as defined in Annex III to Regulation (EEC) No 822/87 :    Of an actual alcoholic strength :     Of 9 % vol or more but not exceeding 13 % vol . 7438     Other 7439   Retsina .. 7440   Other 7441 Wine from third countries : 7589   Presented in the document V I or V A under the name Portugieser   Other 7590  Other :   New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87 7442   Fresh grape must with fermentation arrested by the addition of alcohol, within the meaning of addi ­ tional note 4 (a) to Chapter 22 in the combined nomenclature 7443   Other 7444 TABLE 22-7 CN code Description Additionalcode 2204 21 31  Qualifying as 'Denominacion de origen' or 'Denomination de origen calificada' wine in accordance with 2204 21 33 Regulation EEC) No 823/87 7445  Quality liqueur wine produced in specified regions as specified in point 14 of Annex I to Regulation (EEC) No 822/87 ; 7446 - Other 7448 TABLE 22-8 CN code Description Additionalcode 2204 21 35  Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 :   Of the type A II and A III as defined in Annex III to Regulation (EEC) No 822/87 7449   Retsina 7450   Other 7451  Wine from third countries :   Presented in the document V I or V A under the name Riesling or Sylvaner 7591   Other 7592  Other :   New wine still in fermentation, as specified in point 11 of Annex I to Regulation (EEQ No 822/87 7452   Liqueur wine as specified in point 14 of Annex I to Regulation (EEC) No 822/87 . 7447   Other 7454 TABLE 22-9 CN code Description Additionalcode 2204 21 39  Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 j Of the type R III as defined in Annex III to Regulation (EEC) No 822/87 7455   Retsina 7456 Other 7457  Wine from third countries :   Presented in the document V I or V A under the name Portugieser 7593 Other 7594  Other :   New wine still in fermentation, as specified in point 11 of Annex I to Regulation (EEC) No 822/87 7458   Liqueur wine as specified in point 14 of Annex I to Regulation (EEC) No 822/87 7496   Fresh grape must with fermentation arrested by the addition of alcohol, within the meaning of addi ­ tional note 4 (a) to Chapter 22 in the combined nomenclature 7459   Other 7469 No L 249/36 Official Journal of the European Communities 25. 8 . 89 TABLE 22-10 CN code Description Additional code 2204 29 21 2204 29 23  Qualifying as 'Denomination de origen' or 'Denominaci6n de origen calificada' wine in accordance with Regulation (EEC) No 823/87 :   Of an actual alcoholic strength :    Of 9 % vol or more but not exceeding 13 % vol 7473    Other /4/4  Other /4// TABLE 22-11 CN code Description Additional code 2204 29 25  Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 :   Of the type A II as defined in Annex III to Regulation (EEC) No 822/87 :  Of an actual alcoholic strength :     Of 9 % vol or more but not exceeding 13 % vol 7478     Other 7479   Of the type A III as defined in Annex III to Regulation (EEC) No 822/87 :    Of an actual alcoholic strength :     Of 9 % vol or more but not exceeding 1 3 % vol 7480     Other 7481   Retsina 7482   Other 7483  Wine from third countries : 7595   Presented in the document V I or V A under the name Riesling of Sylvaner   Other 7596  Other :   New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87 ...... 7484   Other 7486 TABLE 22-12 CN code Description Additionalcode 2204 29 29 Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 : Of the type R III as defined in Annex III to Regulation (EEC) No 822/87 : Of an actual alcoholic strength : Of 9 % vol or more but not exceeding 1 3 % vol Other 7487 7488 7489 7490 Retsina Other Wine from third countries : Presented in the document V I or V A under the name Portugieser 7597 7598Other Other : New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87 7491 Fresh grape must with fermentation arrested by the addition of alcohol, within the meaning of addi ­ tional note 4 (a) to Chapter 22 in the combined nomenclature 7492 7493Other TABLE 22-13 CN code Description Additionalcode 2204 29 31 2204 29 33 Qualifying as 'Denomination de origen or 'Denomination de origen calificada wine in accordance with Regulation (EEC) No 823/87 ... Quality liqueur wine produced in specified regions as specified in point 14 of Annex I to Regulation (EEC) No 822/87 ... 7494 7495 7497Other 25. 8 . 89 Official Journal of the European Communities No L 249/37 TABLE 22-14 CN code Description Additional code 2204 29 35  Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 : Of the type A II as defined in Annex III to Regulation (EEC) No 822/87 .   Of the type A III as defined in Annex III to Regulation (EEC) No 822/87   Retsina   Other  Wine from third countries :   Presented in the document V I or V A under the name of Riesling or Sylvaner   Other .  Other :   New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87   Liqueur wine as specified in point 14 of Annex I to Regulation (EEC) No 822/87   Other 7498 7499 7514 7518 7599 7614 7519 7643 7523 TABLE 22-15 CN code Description Additionalcode 2204 29 39  Table wine as defined under No 13 of Annex I to Regulation (EEC) No 822/87 :   Of the type R III as defined in Annex III to Regulation (EEC) No 822/87   Retsina   Other  Wine from third countries :   Presented in the document V I or V A under the name Portugieser   Other  Other :   New wine still in fermentation, as specified in point 1 1 of Annex I to Regulation (EEC) No 822/87   Liqueur wine as specified in point 14 of Annex I to Regulation (EEC) No 822/87   Fresh grape must with fermentation arrested by the addition of alcohol, within the meaning of addi ­ tional note 4 (a) to Chapter 22 in the combined nomenclature   Other 7524 7525 7526 7618 7619 7527 7644 7528 7529 TABLE 22-16 CN code Description Additionalcode 2204 21 41 2204 21 49 2204 21 51  2204 21 59 2204 29 41 2204 29 45 2204 29 49 2204 29 51 2204 29 55 2204 29 59  Quality liqueur wine produced in specified regions as specified in point 14 of Annex I to Regulation (EEC) No 822/87  Other White ..   Other 7530 7531 7532 TABLE 22-17 CN code Description Additionalcode 2204 30 10  Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol, within the meaning of additional note 2 to Chapter 22 of the combined nomenclature : White   Other 7533 7534 7535 25. 8 . 89No L 249/38 Official Journal of the European Communities TABLE 22-18 CN code Description Additional code 2204 30 91 2204 30 99  Concentrated grape must and concentrated grape juice, as specified in points 6 and 9 respectively of Annex I to Regulation (EEC) No 822/87 : White !   Other  Rectified concentrated grape must, as specified in point 7 under b) of Annex I to Regulation (EEC) No 822/87 : White   Other  Grape juice (including grape must):   White   Other  Other :   White   Other 7536 7537 7538 7539 7638 7639 7640 7641